Citation Nr: 1723609	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for left chondromalacia patella (left knee disability), currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right chondromalacia patella (right knee disability), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to September 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2012, the Veteran testified at a Decision Review Officer (DRO) hearing, and, in July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file.

In a September 2015 decision, the Board denied increased disability ratings for the Veteran's knee disabilities.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claim (Court).  Per an August 2016 Joint Motion for Remand (JMR) and Court Order, the Board's decision was remanded for compliance with instructions in the JMR.

In December 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left knee disability was manifested by limited range of motion, at worst, from 0 degrees extension to 90 degrees flexion; subjective complaints of pain, stiffness, locking, popping, and swelling; and objective evidence of painful motion, tenderness, locking pain, crepitus, effusion, and cartilage damage that most nearly approximates dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; without objective evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.

2.  For the entire appeal period, the Veteran's left knee disability has been manifested by subjective complaints of instability, weakness, buckling, and giving way and normal joint stability testing that most nearly approximates slight instability/subluxation.

3.  For the entire appeal period, the Veteran's right knee disability was manifested by limited range of motion, at worst, from 0 degrees extension to 90 degrees flexion; subjective complaints of pain, stiffness, locking, popping, and swelling; and objective evidence of painful motion, tenderness, locking pain, crepitus, effusion, and cartilage damage that most nearly approximates dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; without objective evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.

4.  For the entire appeal period, the Veteran's right knee disability has been manifested by subjective complaints of instability, weakness, buckling, and giving way and normal joint stability testing that most nearly approximates slight instability/subluxation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a rating of 20 percent, but no higher, for left chondromalacia patella have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).

2.  The criteria for a separate 10 percent rating, but no higher, are met for the Veteran's left knee instability/subluxation.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4, 4.71, Diagnostic Codes 5257 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a rating of 20 percent, but no higher, for right chondromalacia patella have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).

4.  The criteria for a separate 10 percent rating, but no higher, are met for the Veteran's right knee instability/subluxation.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4, 4.71, Diagnostic Codes 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Here, VA's duty to notify was satisfied by way of an April 2008 letter to the Veteran.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and lay statements from the Veteran and his family and friends.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was afforded VA examinations in December 2008, August 2011, February 2015, and January 2017 to determine the nature and severity of his service-connected knee disabilities.  The Board finds that, when taken together, the examinations are adequate in order to evaluate the Veteran's service-connected knee disabilities as they include interviews with the Veteran, reviews of the record, and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.  

The Board also finds that the most recent examination report substantially complies with the December 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the claim in order to provide the Veteran with a new VA examination.  In its remand directives, the Board asked the examiner to conduct range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing in order to comply with the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  As directed by the Board, the Veteran underwent examination in January 2017 and the examination report complies with Correia.

As previously noted, the Veteran was provided opportunities to set forth his contentions during a March 2012 DRO hearing and at a hearing before the undersigned in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, both the DRO and the undersigned specifically noted the issues on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran is currently in receipt of 10 percent evaluations for his right knee disability and left knee disability under 38 C.F.R. § 4.71a, DC 5260.  He seeks increased disability ratings.

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

B. Factual Background

A February 2008 private treatment record shows that the Veteran reported bilateral knee pain and "frequent knee buckling."  He also reported that the pain increased after five minutes of weight bearing exercise.  On examination, the Veteran had full range of motion in both knees, but they were "very tender" with weight bearing.  There was mild knee crepitation, but no laxity, drawer sign, or effusion.

In a June 2008 statement, the Veteran reported that he experienced continuous and varying levels of pain in both knees.  He reported that some days his knee pain is about a 4/10 severity and "many days the pain is so sharp and severe I can barely walk."  He reported that climbing more than a few steps of stairs results in significantly increased pain levels.  

The Veteran was afforded a VA examination in December 2008.  The Veteran reported stiffness, giving way, and locking.  He denied weakness, swelling, heat, redness, lack of endurance, fatigability, and dislocation.  He reported constant "aching and sharp" pain in both knees at a severity of 8/10.  The Veteran reported functional impairment of difficulty squatting, lifting, and moving heavier objects.  On examination, there was tenderness bilaterally, but no edema, effusion, weakness, redness, heat, guarding, or subluxation.  There was locking pain bilaterally, but no genu recurvatum or crepitus.  The Veteran's knees displayed normal flexion (140 degrees) and extension (0 degrees) with pain beginning bilaterally at 140 degrees of flexion.  There was no additional limitation in degrees of ranges of motion on either knee following repetitive use, but joint function was additionally limited by pain after repetitive use.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The Veteran did not require any assistive devices for ambulation.  The X-ray findings were within normal limits.  Stability testing of the knees was normal.  

In his March 2009 notice of disagreement, the Veteran indicated that he took pain medication prior to the December 2008 examination, which he believed led to "an incorrect diagnosis as related to range of motion and pain levels."  He also reported that he experienced locking and buckling of his knees "during normal activities," and he indicated that his knees were weak.  He further stated that he was "experiencing significantly increased popping of the knees both during normal activities and upon moving after even the briefest periods of sitting or other physical inactivity."  

In an April 2009 statement, the Veteran's wife reported that the Veteran's knees frequently locked and buckled during normal activities.  She also indicated that the Veteran is "highly protective of his knees, as the slightest contact with them usually results with him literally collapsing or unable to move until the pain subsides enough for him to try and shake it off."  She reported noticing a "significant increase in popping/snapping in his knees."  

The Veteran was afforded a VA joints examination in August 2011.  The Veteran reported progressive pain in both knees, increased difficulty with walking, and inability to climb stairs.  The Veteran reported giving way, pain, stiffness, locking episodes, swelling, and tenderness.  He also reported weekly flare-ups of pain resulting in "mild functional impairment."  He indicated that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  The Veteran did not use any assistive devices.  On examination, the Veteran's gait was antalgic.  There was evidence of crepitus and tenderness bilaterally.  The Veteran's knees were not manifested by instability, ankylosis, patellar abnormality, meniscus abnormality, or tendon/bursae abnormality.  The Veteran's knees each displayed flexion to 130 degrees and normal extension, with objective evidence of pain with active motion.  There was no additional limitation in degrees of ranges of motion on either knee following repetitive use, but there was objective evidence of pain.  X-rays of the knees were normal.  The examiner indicated that the Veteran's bilateral knee condition had "significant effects" on his usual occupation; severe effects on chores; and moderate effects on shopping, exercise, recreation, traveling, and driving.  The examiner also indicated that the Veteran's bilateral knee condition prevented sports.  

In a February 2012 letter, the Veteran's girlfriend reported that she had witnessed numerous and frequent episodes of the Veteran nearly falling when trying to stand after prolonged periods of sitting "as one knee or the other buckles."  She also indicated that "[b]uckling is starting to become more the norm when we walk, as well."  

In a February 2012 statement, the Veteran's neighbor reported seeing the Veteran "multiple times with swollen knees while doing normal activities" and that the Veteran "has to sit down constantly while trying to work around his property."  The neighbor also reported that the Veteran's knees "buckle regularly, and he walks with a limp most of the time."  

In a March 2012 statement, the Veteran reported weakness, swelling, and a lack of endurance in both knees, as well as pain even when at rest.  

During a March 2012 DRO hearing, the Veteran reported limited range of motion, buckling, swelling, and constant pain in his knees.  He reported that he was limited in activities that he could perform.  The Veteran testified that he had problems with instability in that his knees snap and buckle.  He also reported snapping and popping.  

An April 2012 private treatment record shows that the Veteran reported bilateral knee pain and giving way episodes.  An MRI of both knees showed intact anterior and posterior cruciate ligaments and intact medial and lateral collateral ligament complexes.  There was mild lateral subluxation of the patella, and slight cartilage surface irregularity.  There was also a small joint effusion bilaterally.  The impression was "persisting mild patellar malalignment with mild chondromalacia."  The physician indicated that the Veteran "does have significant tilt and subluxation of both patella," and assessed the Veteran with bilateral patellar malalignment with lateral patellar compression resulting in some articular cartilage damage.

The Veteran was afforded a VA joints examination in February 2015.  The Veteran described pain, stiffness, locking, and buckling of the knees.  The Veteran's knees displayed flexion to 110 degrees and normal extension.  Pain was noted on examination during rest/non-movement periods.  There was also evidence of pain with weight-bearing and objective evidence of localized tenderness or pain on palpation of the joints.  There was objective evidence of crepitus.  Following repetitive use testing (with at least three repetitions), the Veteran experienced additional loss of range of motion.  Specifically, the flexion of the knees dropped to 100 degrees, but extension remained normal.  There was also additional functional loss due to pain.  The examiner determined that the flexion of the knees dropped to 90 degrees during a flare-up.  The extension of the knees did not change.  The examiner also noted that instability of station, disturbance of locomotion, interference with sitting, and interference with standing were all additional contributing factors of disability.  Muscle strength testing was normal.  The Veteran did not have patellar dislocation, "shin splints," stress fractures, ankylosis, meniscus condition, chronic exertional compartment syndrome or any other tibial and/or fibular impairment of the knees and legs.  Joint stability testing of the knees was normal.  The Veteran did not use any assistive devices for his knees.  X-rays of the knees were normal.

During the July 2015 Board hearing, the Veteran reported continuing pain, buckling, and locking of his knees.  

The Veteran was afforded a VA examination in January 2017.  The Veteran reported bilateral knee pain.  Range of motion testing was the same in both active and passive.  The Veteran's knees displayed normal flexion (140 degrees) and extension (0 degrees), with pain noted on flexion.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and there was no evidence of pain with weight bearing or crepitus.  There was no evidence of pain in non-weight bearing.  There was no additional loss of range of motion or function after repetitive use.  Muscle strength testing was normal.  The Veteran did not have patellar dislocation, "shin splints," stress fractures, ankylosis, meniscus condition, chronic exertional compartment syndrome or any other tibial and/or fibular impairment of the knees and legs.  Joint stability tests were normal.  

In an April 2017 statement, the Veteran reported that despite the normal range of motion results during the January 2017 VA examination, performing the range of motion testing resulted in him not being able to stand or move around for about a week.  

C. Analysis

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.  Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation.  

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

The VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In the present case, higher ratings under Diagnostic Codes 5260 or 5261 are not warranted because the evidence does not show a sufficient limitation of range of motion for compensation.  The flexion of the Veteran's knees has measured, at worst, as 100 degrees, and it was estimated to be 90 degrees during a flare-up.  On numerous occasions, flexion was normal.  Extension has consistently been measured at 0 degrees (normal).  Thus, the evidence shows the Veteran's greatest limitation of range of motion was 0 to 90 degrees, even considering additional limitation of motion due to pain, repetitive motion, and during flare-ups.  In essence, neither limitation of flexion nor extension was compensable pursuant to Diagnostic Code 5260 or 5261 at any time during the appeal period.

However, the Board notes that the Veteran's knee disabilities have been characterized by such symptoms as painful motion, crepitus, popping, locking, swelling, stiffness and effusion.  There was objective evidence of crepitus during as early as February 2008 and at the August 2011 and February 2015 examinations.  There was objective evidence of locking pain during the December 2008 examination.  Moreover, an April 2012 private treatment record documented mild joint effusions and cartilage damage bilaterally.  Finally, the Veteran and others have consistently described swelling, stiffness, popping, and locking of both knees.

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the evidence is in equipoise on the question of whether manifestations of the Veteran's knee disabilities more closely approximate dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion so that the criteria for 20 percent ratings under DC 5258 are met.  

In this case, the Veteran's knee disabilities have been manifested by frequent symptoms of joint pain and swelling, with evidence of locking, crepitus, effusion, and limited and painful range of motion, and cartilage damage, which the Board finds more closely approximates the criteria for a 20 percent rating under Diagnostic Code 5258.  Moreover, multiple VA examiners have found, and the Veteran's lay statements reflect, that the Veteran's knee disabilities have significant effects on his functioning due to pain and limitation of motion, especially after repetitive use.

The above evidence, including the competent lay statements of the Veteran and others, reflects that limitation of motion and functional impairment due to pain cause the Veteran reduced ability to use his knees.  Thus, with resolution of reasonable doubt in the Veteran's favor, the Veteran's right and left knee disabilities more closely approximate dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion so that the criteria for the 20 percent rating under DC 5258 are met.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

DC 5259 provides for only a 10 percent rating for the same (but lesser) symptoms, so rating under that diagnostic code would be less beneficial to the Veteran.  

However, the Board finds that the Veteran may not be assigned separate ratings under both DC 5010 (painful limitation of motion), DC 5260 (limitation of flexion), or DC 5261 (limitation of extension), and DC 5258 (frequent episodes of "locking," pain, and effusion into the joint) as a separate rating under DC 5258 would constitute pyramiding with DC 5010-5003, DC 5260, or DC 5261.  The Veteran's knee disabilities have been manifested by joint locking and swelling, crepitus, painful motion, and effusion.  The diagnostic codes overlap in ratings based on pain, swelling, crepitus, and locking as forms of limitation of motion; therefore, assigning separate ratings under DC 5010-5003, DC 5260, or DC 5261, and DC 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).   

As noted above, the Veteran is currently in receipt of 10 percent ratings under Diagnostic Code 5260; however, Diagnostic Code 5258 allows for higher (single and maximum) 20 percent disability ratings for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

While the Veteran's knee disabilities have not been manifested by dislocation of the semilunar cartilage (meniscus), the knee disabilities have been manifested by cartilage damage and symptoms of painful motion, crepitus, popping, locking, swelling, and effusion, which the Board finds more closely approximates the criteria for 20 percent ratings under Diagnostic Code 5258.  Consequently, the Board finds that 20 percent ratings under Diagnostic Code 5258 are warranted as use of Diagnostic Code 5258 is more favorable.  As noted above, in any case involving knee pain or locking, separate ratings generally may not be assigned under DC 5260 and 5258 because to do so would constitute pyramiding; therefore, because the Board is granting higher ratings of 20 percent under Diagnostic Code 5258, the 10 percent ratings under Diagnostic Code 5260 will be discontinued.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's knee disabilities with respect to limitation of motion increase from 10 percent to 20 percent as a result of this decision.

As noted above, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In this case, a higher rating based on these grounds is not warranted.  The grant of 20 percent ratings under DC 5258 contemplates the entirety of the Veteran's symptoms, including the Veteran's subjective reports of pain, weakness, and fatigability.  The Veteran did not report, nor were there objective findings of, excess fatigability or incoordination.  Moreover, as discussed above, the Veteran has had full extension and no compensable limitation of flexion, even on repetition.  See 38 C.F.R. 4.40.

The Board has also considered whether entitlement to a higher evaluation or separate evaluation is warranted under any other applicable DC.  Initially, the Board notes that the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis, mal- or nonunion of the tibia and/or fibula, or genu recurvatum have not been demonstrated.  There has been no finding of knee ankylosis, and the evidence clearly shows that the Veteran retains significant range of motion in his knees.  In addition, the evidence does not show impairment of the tibia or fibula.  Lacking any positive radiological evidence or a medical opinion for malunion or nonunion of the tibia and fibula, no higher rating is warranted under Diagnostic Code 5262.  Similarly, there is no evidence of genu recurvatum.  

Moreover, even acknowledging that the Veteran's pain may at times result in additional functional loss than that objectively demonstrated, and even when such functional limitations are considered, the preponderance of the evidence is against entitlement to evaluation in excess of 20 percent for limitation of motion.  In this regard, given the objective findings of limitation of flexion to, at worst, 90 degrees with pain, and normal extension, the preponderance of the evidence is against a finding that the Veteran's knee disabilities result in disability comparable to limitation of knee flexion to 15 degrees, the criterion for the maximum 30 percent evaluation under DC 5260, or limitation of knee extension to 20 degrees, the criterion for a 30 percent evaluation under DC 5261, even considering pain and other functional limitations.  For these reasons, the Board finds that a higher rating under DC 5010-5003, DC 5260, or DC 5261 is not possible.

With respect to instability or subluxation under Diagnostic Code 5257, the evidence of record shows numerous and consistent subjective complaints of instability, buckling, and giving way.  The Veteran reported instability during VA examinations and in various statements, and the Veteran's family and friends similarly reported that the Veteran experienced frequent episodes of knee buckling.  Moreover, the April 2012 private treatment records document mild lateral subluxation of the patella bilaterally.  On the other hand, during every VA knee examination, the anterior instability, posterior instability, and medial-lateral instability tests were normal.  Additionally, the April 2012 MRI showed intact ligaments and tendons of both knees.

Based on this evidence, the Board finds that the Veteran's service-connected knee disabilities are manifested by slight instability or subluxation.  In making this determination, the Board notes the Veteran and others are competent to provide evidence regarding symptoms capable of lay observation, including instability and buckling of his knees.  See Charles v. Principi, 16 Vet. App. 370 (2002).  These reports of instability are also considered credible, as the reports of instability and giving way remained consistent throughout the evidence of record.  However, the lack of objective clinical evidence in this regard preponderates against a finding that the Veteran's knee subluxation or instability is more than slight, as moderate and severe subluxation or instability would likely result in objective evidence which would be documented on clinical examination, i.e., through joint stability testing, in addition to subjective complaints of such.  Moreover, the Veteran's subluxation was described as "mild" in the April 2012 MRI report and his ligaments and tendons were intact, which further lends support to the Board's finding that the Veteran's knee subluxation/instability is no more than slight.  Therefore, the Board finds that separate 10 percent ratings, but no higher, are warranted for the Veteran's right and left knee instability/subluxation under Diagnostic Code 5257.

In reaching this conclusion, the Board does not find assignment of separate disability ratings under Diagnostic Codes 5257 and Diagnostic Code 5258 to be an impermissible pyramiding of benefits.  38 C.F.R. 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).  Instability or subluxation in the knee can be present without any signs or manifestations of locking, pain, or effusion.  Moreover, as noted above, a knee disability may receive separate ratings under diagnostic codes evaluating instability and those evaluating range of motion.  See VAOPGCPREC 23- 97.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of 20 percent disability ratings for dislocated semilunar cartilage and separate 10 percent disability ratings for knee instability/subluxation.  See 38 C.F.R. § 4.7.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.


ORDER

Entitlement to a 20 percent disability rating under Diagnostic Code 5258 (previously rated under Diagnostic Code 5260) for left chondromalacia patella is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a separate 10 percent rating under Diagnostic Code 5257 for left knee instability/subluxation is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a 20 percent disability rating Diagnostic Code 5258 (previously rated under Diagnostic Code 5260) for right knee chondromalacia patella is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a separate 10 percent rating under Diagnostic Code 5257 for right knee instability/subluxation is granted, subject to the law and regulations governing the criteria for award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


